Conviction for false imprisonment, with fine of appellant Bettis fixed at $125.00, and a fine of appellant Reddell fixed at $25.00.
We find upon inspection of this record that same contains no judgment, and for that reason this court is without jurisdiction. Page 13 of the transcript contains a short notation apparently of the docket entry and of the recognizance made by appellant Bettis, but if there was any entry of the judgment in the minutes the same is wholly omitted here. Being without any judgment, this court has no jurisdiction of the appeal, and the same is accordingly dismissed.
Dismissed. *Page 357